DETAILED ACTION
Claims 1-5, 9, and 11-20 rejected under 35 USC § 102.
Claims 6-8 rejected under 35 USC § 103.
Claim 10 objected to as allowable dependent claim.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steedman Henderson, U.S. PG-Publication No. 2021/0141798 A1 (hereinafter Henderson).

Claim 1
one or more computing devices for processing a given query item. Henderson discloses a "method of obtaining a response to a query inputted by the user." Henderson, ¶ 21. In one specific embodiment, Henderson discloses "a method of training a response retrieval system to provide a response to a query inputted by a user." Id. at ¶ 46.
	Henderson discloses a first encoder for transforming the given query item into an encoded query item, the given query item including one or more parts. The method comprises steps of "representing each query as a first sequence of vectors using a first model, wherein the first model is configured to segment an inputted query into a sequence of units from a vocabulary of units" and "encoding the first sequence of embedding vectors to provide a context vector using a second model." Id. at ¶¶ 48-49. The first model (205) and second model (207) "together may be referred to as encoder 206, the encoder 206 being configured to encode [a] user query 201 into a context vector hx. Id. at ¶ 72.
	Henderson discloses a second encoder for transforming a given target item into an encoded target item, the given target item including one or more parts. The method further comprises steps of "representing each response as a second sequence of vectors using a third model, wherein the third model is configured to segment an inputted response into a sequence of units from the vocabulary of units" and "encoding each second sequence of embedding vectors to produce a response vector using a fourth model." Id. at ¶¶ 50-51. Figure 7 illustrates "dual encoder model 701 … used in a method of training." Id. at ¶ 176. Figure 7 illustrates the dual encoder model 701. Input (e.g. queries) is received by a first encoder (context mapping network comprising first model 205 and second model 207) for outputting context vector hx. Responses are received by a second encoder (conversational reply mapping network third model 703 and fourth model 705) for outputting response vector hy.
a similarity-assessing mechanism for determining a semantic similarity between the given query item and the given target item based on the encoded query item and the encoded target item. Dual encoder model 701 outputs context vector hx (i.e. encoded query item) and response vector hy (i.e. encoded target item). Henderson discloses that the two networks (i.e. two encoders) "are jointly trained by considering the similarity between hx and hy" using cosine similarity. Id. at ¶¶ 184-195. The method receives "a query and retrieves the most relevant response from a large response collection by computing semantic similarity between the query representation and the encoding of each response in the collection." Id. at ¶ 255.
	Henderson discloses each of the first encoder and the second encoder including at least one transformation unit, a transformation unit including at least a self-attention mechanism and a feed-forward network. Figure 8 illustrates "a schematic illustration of the dual encoder system." Both the first encoder (205/207) and second encoder (703/705) comprise a transformation unit including a self-attention mechanism ("2-headed self attention") and a feed-forward network ("feed forward"). Id. at FIG. 8; See Also FIG. 6; ¶¶ 35; 137 (second model comprises "a self-attention layer" and "feedforward neural network"); ¶ 131 (transformer comprises "one or more attention mechanisms").
	Henderson discloses the self-attention mechanism being configured to interpret each part under consideration in a given item by determining a relevance of each other part in the given item to the part under consideration, to provide a self-attention output result. The transformer network "comprises one or more attention mechanisms which are sequence-to-sequence information that dispense of stepwise sequential nature." The first model 205 tokenizes the input text query into a series of units and generates a sequence of embeddings, wherein each sequence Id. at ¶¶ 117-128. The self-attention layer 213 (part of second model 207) uses two headed self-attention to "improve[] the model's ability to focus on different positions and to capture the relationships between a subword and another based on its positions in the sequence." Id. at ¶ 146.
	Henderson discloses the feed-forward network being configured to transform the self-attention output result into a feed-forward network output result using a feed-forward neural network. Henderson discloses that "feed forward neural network 607 is a fully-connected feed-forward network (FFN) which is applied to each input vector separately and identically." Id. at ¶ 144. Figure 9 illustrates a "visualization of how the model learns to read a particular sentence with attention weights stressed," wherein "[e]ach dot is a feed-forward computation depending on the attention-weighted inputs beneath it." Id. at ¶ 207.
	Henderson discloses the first encoder, second encoder, and similarity-assessing mechanism being implemented by hardware logic circuitry provided by said one or more computing devices. The disclosed methods of Henderson "are computer-implemented methods." Id. at ¶ 55.

Claim 2
	Henderson discloses wherein the first encoder and the second encoder include an identical set of machine-trained model parameter values. Henderson discloses that the "fourth model 705" (i.e. second encoder) and "second model 207" (i.e. first encoder) are similar and the "parameters of the fourth model 705, including weights of the neural networks and self-attention layers … may be shared with the second model 207." Henderson, ¶ 177. In one embodiment, Id. at ¶ 202.

Claim 3
	Henderson discloses wherein the first encoder and the second encoder include different respective sets of machine-trained model parameter values. Henderson discloses that the "fourth model 705" (i.e. second encoder) and "second model 207" (i.e. first encoder) are similar and the "parameters of the fourth model 705, including weights of the neural networks and self-attention layers … may be shared with the second model 207." Henderson, ¶ 177, emphasis added. Examiner notes that since the fourth model parameters may be shared with the second model, it is inherent that the parameters may also be different. Further, Henderson states that sharing parameters "allows for a further compression of the model during training when compared to a model variant which allocates separate parameters for the input text and for the responses." Id. at ¶ 202. Having separate parameters for the input text (i.e. first encoder) and responses (i.e. second encoder) is analogous to respective sets of machine-trained model parameters.

Claim 4
	Henderson discloses wherein the given query item is a given query expression including one or more query-expression linguistic tokens. Henderson discloses that the "first model 205 converts a user query 201 into a sequence of embeddings," wherein the input text "is first converted into a list of units, or tokens, which include subwords, and then are represented by 
	Henderson discloses wherein the given target item is a given target expression including one or more target-expression linguistic tokens. Henderson discloses that the "third model 703 comprises the tokenisation algorithm 501" (i.e. the same tokenization algorithm).

Claim 5
	Henderson discloses wherein each of the first encoder and the second encoder includes a linguistic encoding mechanism that is configured to transform a given linguistic token into a character n-gram representation of the given linguistic token. Tokenisation algorithm 501 is "a subword tokenization algorithm that splits arbitrary input into subword units." Henderson describes a "number of subword tokenization methods … for learning a vocabulary of units including subwords, including: … character n-grams." Henderson, ¶ 153.

Claim 9
	Henderson discloses wherein the similarity- assessing mechanism is configured to determine the semantic similarity between the given query item and the given target item by determining a cosine similarity between the encoded query item and the encoded target item. Henderson discloses that "the similarity between the context and response vectors is determined using a similarity measure such as the cosine similarity." Henderson, ¶ 73.

Claim 11
an interface mechanism configured to receive the given query item from a user computing device. Figure 4a illustrates "a method of obtaining a response to a query inputted by a user." At 401, a user enters a textual query. In one embodiment, "the user speaks to provide the phrase" and a "speech processing module … converts the input speech to text." Henderson, ¶¶ 78-80.
	Henderson discloses a matching engine configured to use the similarity-assessing mechanism to assess the semantic similarity between the given query item and one or more given target items based on the encoded query item provided by the first encoder and one or more encoded target items provided by the second encoder, to produce a matching result. At 402 and 403, "the phrase is encoded using a trained encoder 206 to produce a context vector hx."  At 404, "a similar response vector for this context vector" is looked for in a response vector database 209 using cosine similarity. Id. at ¶ 82.
	Henderson discloses a post-matching processing engine configured to generate a query result based on the matching result. The method uses cosine similarity to select "the response vector with the highest similarity measure … for output." Id.
	Henderson discloses the interface mechanism being further configured to deliver the query result to the user computing device. At 405, the "response may be output in a textual form" or as an audio signal using synthesized speech. Id. at ¶ 83.
	Henderson discloses the interface mechanism, matching engine, and post-matching processing engine being implemented by the hardware logic circuitry. The disclosed methods of Henderson "are computer-implemented methods." Id. at ¶ 55.

Claim 12
wherein the first encoder and the second encoder produce the encoded query item and the encoded target item, respectively, in response to receipt of the given query item from the user. In the training embodiment, "a query and a response are taken as the inputs to the dual encoder." Henderson, ¶ 215. During training, an "input query and an input response are segmented into units," and the "same deep transformer network is used on both sides of the dual encoder model i.e., to encode both inputs and responses starting from their subword-level tokenization." Id. at ¶ 178. Accordingly, in the training embodiment, the first encoder and second encoder (i.e. both side of the dual encoder model) are used to generate an encoded input (i.e. encoded query item) and encoded response (i.e. encoded target item), in response to the input query.


Claim 13
	Henderson discloses wherein the second encoder produces each of the encoded target items in an offline manner prior to receipt of the given query expression. Henderson discloses that the response vectors hy "have been generated off-line and reside in a database." Id. at ¶ 82. Further, Henderson discloses that the "hy vectors can all be pre-computed and saved in a database … and a nearest neighbour search can be optimized, giving an efficient search." Id. at ¶ 198.

Claim 14
	Henderson discloses wherein the matching engine is configured to use a nearest-neighbor search algorithm to find at least one encoded target item that matches the encoded target item. Id. at ¶ 91. Further, Henderson discloses that the "hy vectors can all be pre-computed and saved in a database … and a nearest neighbour search can be optimized, giving an efficient search." Id. at ¶ 198.

Claim 15
	Henderson discloses a system for processing a given query expression. Henderson discloses a "method of obtaining a response to a query inputted by the user." Henderson, ¶ 21. In one specific embodiment, Henderson discloses "a method of training a response retrieval system to provide a response to a query inputted by a user." Id. at ¶ 46.
	Henderson discloses the system comprising: an interface mechanism configured to receive the given query expression from a user computing device. Figure 4a illustrates "a method of obtaining a response to a query inputted by a user." At 401, a user enters a textual query. In one embodiment, "the user speaks to provide the phrase" and a "speech processing module … converts the input speech to text." Henderson, ¶¶ 78-80.
	Henderson discloses a first encoder for transforming the given query expression into an encoded query expression, the given query expression including one or more query-expression linguistic tokens. The method comprises steps of "representing each query as a first sequence of vectors using a first model, wherein the first model is configured to segment an inputted query into a sequence of units from a vocabulary of units" and "encoding the first sequence of embedding vectors to provide a context vector using a second model." Id. at ¶¶ 48-49. The first x. Id. at ¶ 72.
	Henderson discloses a second encoder for transforming a given target expression into an encoded target expression, the given target expression including one or more target-expression linguistic tokens. The method further comprises steps of "representing each response as a second sequence of vectors using a third model, wherein the third model is configured to segment an inputted response into a sequence of units from the vocabulary of units" and "encoding each second sequence of embedding vectors to produce a response vector using a fourth model." Id. at ¶¶ 50-51. Figure 7 illustrates "dual encoder model 701 … used in a method of training." Id. at ¶ 176. Figure 7 illustrates the dual encoder model 701. Input (e.g. queries) is received by a first encoder (context mapping network comprising first model 205 and second model 207) for outputting context vector hx. Responses are received by a second encoder (conversational reply mapping network third model 703 and fourth model 705) for outputting response vector hy.
	Henderson discloses a matching engine configured to use a similarity-assessing mechanism to assess a semantic similarity between the given query expression and the given target expression based on the encoded query expression provided by the first encoder and the encoded target expression provided by the second encoder, to produce a matching result. Dual encoder model 701 outputs context vector hx (i.e. encoded query item) and response vector hy (i.e. encoded target item). Henderson discloses that the two networks (i.e. two encoders) "are jointly trained by considering the similarity between hx and hy" using cosine similarity. Id. at ¶¶ 184-195. The method receives "a query and retrieves the most relevant response from a large response collection by computing semantic similarity between the query representation and the encoding of each response in the collection." Id. at ¶ 255. At 402 and 403, "the phrase is encoded x."  At 404, "a similar response vector for this context vector" is looked for in a response vector database 209 using cosine similarity. Id. at ¶ 82.
	Henderson discloses a post-matching processing engine configured to generate a query result based on the matching result. The method uses cosine similarity to select "the response vector with the highest similarity measure … for output." Id.
	Henderson discloses the interface mechanism being further configured to deliver the query result to the user computing device. At 405, the "response may be output in a textual form" or as an audio signal using synthesized speech. Id. at ¶ 83.
	Henderson discloses each of the first encoder and the second encoder including at least one transformation unit, a transformation unit including at least a self-attention mechanism that is configured to interpret each linguistic token under consideration in a given expression by determining a relevance of each other linguistic token in the given expression to the linguistic token under consideration. Figure 8 illustrates "a schematic illustration of the dual encoder system." Both the first encoder (205/207) and second encoder (703/705) comprise a transformation unit including a self-attention mechanism ("2-headed self attention") and a feed-forward network ("feed forward"). Id. at FIG. 8; See Also FIG. 6; ¶¶ 35; 137 (second model comprises "a self-attention layer" and "feedforward neural network"); ¶ 131 (transformer comprises "one or more attention mechanisms"). The transformer network "comprises one or more attention mechanisms which are sequence-to-sequence information that dispense of stepwise sequential nature." The first model 205 tokenizes the input text query into a series of units and generates a sequence of embeddings, wherein each sequence corresponds to a unit. The "sequence of embeddings is then provided as input to the second model 207." Id. at ¶¶ 117-128. Id. at ¶ 146.
	Henderson discloses the interface mechanism, first encoder, second encoder, matching engine, similarity-assessing mechanism, and post-matching processing engine being implemented by hardware logic circuitry provided by the system. The disclosed methods of Henderson "are computer-implemented methods." Id. at ¶ 55.
	Henderson discloses at least the first encoder and the second encoder being formulated as respective multi-level neural networks. Figure 8 illustrates "a schematic illustrations of the dual encoder system," wherein the first encoder (205/207) and second encoder (703/705) are depicted as multi-level neural networks (comprising levels of self-attention layer, feedforward network layer, etc.). Id. at ¶ 177.

Claim 16
	Henderson discloses wherein the given target expression is a document, an answer to a question, or a key phrase associated with a digital advertisement. Figures 3a-b illustrate that the responses that are evaluated and selected are answers to a questions (i.e. query). Henderson, ¶ 77.

Claim 17
	Henderson discloses wherein the first encoder produces the encoded query expression in response to receipt of the given query expression from the user. Figure 4a illustrates "a method of obtaining a response to a query inputted by a user." At 401, a user enters a textual query. In one embodiment, "the user speaks to provide the phrase" and a "speech processing module … x."  Accordingly, the first encoder (206) produces context vector hx at 402 in response to the query received at 401.

Claim 18
	Henderson discloses wherein the second encoder produces the encoded target expression in an offline manner prior to receipt of the given query expression. Henderson discloses that the response vectors hy "have been generated off-line and reside in a database." Id. at ¶ 82. Further, Henderson discloses that the "hy vectors can all be pre-computed and saved in a database … and a nearest neighbour search can be optimized, giving an efficient search." Id. at ¶ 198.

Claim 19
	Henderson discloses a method for processing a given query item using hardware logic circuitry provided by one or more computing devices. Henderson discloses a "method of obtaining a response to a query inputted by the user." Henderson, ¶ 21. In one specific embodiment, Henderson discloses "a method of training a response retrieval system to provide a response to a query inputted by a user." Id. at ¶ 46.
	Henderson discloses receiving the given query item from a user computing device, the given query item including one or more parts. Figure 4a illustrates "a method of obtaining a response to a query inputted by a user." At 401, a user enters a textual query. In one embodiment, "the user speaks to provide the phrase" and a "speech processing module … converts the input speech to text." Henderson, ¶¶ 78-80.
using a first encoder to transform the given query item into an encoded query item. The method comprises steps of "representing each query as a first sequence of vectors using a first model, wherein the first model is configured to segment an inputted query into a sequence of units from a vocabulary of units" and "encoding the first sequence of embedding vectors to provide a context vector using a second model." Id. at ¶¶ 48-49. The first model (205) and second model (207) "together may be referred to as encoder 206, the encoder 206 being configured to encode [a] user query 201 into a context vector hx. Id. at ¶ 72.
	Henderson discloses using a second encoder to transform a given target item into an encoded target item, the given target item also including one or more parts. The method further comprises steps of "representing each response as a second sequence of vectors using a third model, wherein the third model is configured to segment an inputted response into a sequence of units from the vocabulary of units" and "encoding each second sequence of embedding vectors to produce a response vector using a fourth model." Id. at ¶¶ 50-51. Figure 7 illustrates "dual encoder model 701 … used in a method of training." Id. at ¶ 176. Figure 7 illustrates the dual encoder model 701. Input (e.g. queries) is received by a first encoder (context mapping network comprising first model 205 and second model 207) for outputting context vector hx. Responses are received by a second encoder (conversational reply mapping network third model 703 and fourth model 705) for outputting response vector hy.
	Henderson discloses determining a semantic similarity between the given query item and the given target item based on the encoded query item and the encoded target item. Dual encoder model 701 outputs context vector hx (i.e. encoded query item) and response vector hy (i.e. encoded target item). Henderson discloses that the two networks (i.e. two encoders) "are jointly trained by considering the similarity between hx and hy" using cosine similarity. Id. at ¶¶ 184-Id. at ¶ 255. At 402 and 403, "the phrase is encoded using a trained encoder 206 to produce a context vector hx."  At 404, "a similar response vector for this context vector" is looked for in a response vector database 209 using cosine similarity. Id. at ¶ 82.
	Henderson discloses providing a query result to the user computing device that is based on said determining. At 405, the "response may be output in a textual form" or as an audio signal using synthesized speech. Id. at ¶ 83.
	Henderson discloses each of the first encoder and the second encoder including at least one transformation unit, a transformation unit including at least a self-attention mechanism that is configured to interpret each part under consideration in a given item by determining a relevance of each other part in the given item to the part under consideration. Figure 8 illustrates "a schematic illustration of the dual encoder system." Both the first encoder (205/207) and second encoder (703/705) comprise a transformation unit including a self-attention mechanism ("2-headed self attention") and a feed-forward network ("feed forward"). Id. at FIG. 8; See Also FIG. 6; ¶¶ 35; 137 (second model comprises "a self-attention layer" and "feedforward neural network"); ¶ 131 (transformer comprises "one or more attention mechanisms"). The transformer network "comprises one or more attention mechanisms which are sequence-to-sequence information that dispense of stepwise sequential nature." The first model 205 tokenizes the input text query into a series of units and generates a sequence of embeddings, wherein each sequence corresponds to a unit. The "sequence of embeddings is then provided as input to the second model 207." Id. at ¶¶ 117-128. The self-attention layer 213 (part of second model 207) uses two Id. at ¶ 146.

Claim 20
	Henderson discloses wherein said using the second encoder is performed in an offline manner prior to receipt of the given query item. Henderson discloses that the response vectors hy "have been generated off-line and reside in a database." Id. at ¶ 82. Further, Henderson discloses that the "hy vectors can all be pre-computed and saved in a database … and a nearest neighbour search can be optimized, giving an efficient search." Id. at ¶ 198.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steedman Henderson, U.S. PG-Publication No. 2021/0141798 A1 (hereinafter Henderson), in view of Klainman et al., U.S. PG-Publication No. 2021/0049443 A1.

Claim 6
wherein each of the first encoder and the second encoder includes a pooling mechanism for converting plural transformer output vectors provided by said at least one transformation unit into a single output vector. Klainman discloses a method comprising steps of "classifying a text be at least applying a dense convolutional neural network trained to classify the text" and "determining, based at least on the classification of the text, a response addressing [an] issue associated with the text." Klainman, ¶ 3. The dense convolutional neural network "may include a pooling layer" that applies an activation function that "may be an average function." Id. at ¶ 5. A pooling layer 220 transforms multiple features "into a single vector by at least applying a pooling function such as … a maximum function, an average function, or an attention mechanism which learns weights of a weighted average function." Id. at ¶ 38.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network for selecting a response to a textual query of Henderson to incorporate the neural network using a pooling layer to select a response to a textual input as taught by Klainman. One of ordinary skill in the art would be motivated to integrate the pooling layer into Henderson, with a reasonable expectation of success, in order to increase the accuracy of classifying text when selecting a response. See Klainman, ¶ 2.

Claim 7
	Klainman discloses wherein the pooling mechanism computes the single output vector by taking an elementwise weighted average of the plural transformer output vectors. The dense convolutional neural network "may include a pooling layer" that applies an activation function that "may be an average function." Id. at ¶ 5. A pooling layer 220 transforms multiple features Id. at ¶ 38.

Claim 8
	Henderson discloses wherein the given item includes a classification token in addition to one or more linguistic tokens. Henderson can use a "system tracking the user's location" to derive that "the user is interested in restaurants in a specific location," which is used as a parameter S. Henderson, ¶ 85.
	Henderson discloses wherein one of the transformer output vectors includes an encoded counterpart of the classification token. The user's input phrase is encoded, and "all the responses in the index pertaining to restaurants in S are retrieved, and the top m responses … are taken with corresponding cosine similarity scores." Id. at ¶¶ 88-90. Accordingly, the top m responses (i.e. transformer output vectors) are encoded counterparts that pertain to parameter S (i.e. classification token).
	Henderson does not expressly disclose wherein the pooling mechanism is configured to use the encoded counterpart of the classification token as the single output vector.
	Klainman discloses wherein the pooling mechanism is configured to use the encoded counterpart of the classification token as the single output vector. The dense convolutional neural network "may include a pooling layer" that applies an activation function that "may be an average function." Id. at ¶ 5. A pooling layer 220 transforms multiple features "into a single vector by at least applying a pooling function such as … a maximum function, an average Id. at ¶ 38. 


Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 21, 2022